Case: 20-70004        Document: 00515672313             Page: 1      Date Filed: 12/14/2020




               United States Court of Appeals
                    for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                       No. 20-70004
                                                                                 FILED
                                                                         December 14, 2020
                                                                             Lyle W. Cayce
   Carl Wayne Buntion,                                                            Clerk

                                                                   Petitioner—Appellant,

                                            versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                                  Respondent—Appellee.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:17-CV-2683


   Before Costa, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
           Carl Buntion shot a police officer in the forehead and killed him. The
   State of Texas prosecuted Buntion for capital murder. A jury convicted him.
   He was sentenced to death. After a state habeas court vacated Buntion’s
   sentence and remanded for a new punishment hearing, Buntion was


           *
             Judge Costa concurs in the denial of a COA. Because a COA should not issue due
   to the state procedural bars and failure to exhaust discussed in the opinion, he would not
   address the merits of the claims.
Case: 20-70004      Document: 00515672313            Page: 2   Date Filed: 12/14/2020




                                      No. 20-70004


   sentenced to death a second time. He unsuccessfully applied for
   postconviction relief in state and federal court. The federal district court
   denied him a certificate of appealability (“COA”). We likewise deny a COA.
                                           I.
                                          A.
          Houston Police Officer James Irby made his final traffic stop on June
   27, 1990. Buntion v. Quarterman, 524 F.3d 664, 666–67 (5th Cir. 2008).
   Buntion, the lone passenger, exited the vehicle while Officer Irby spoke to
   the driver. Id. at 667. Officer Irby motioned for Buntion to return to the car,
   but he refused. Id. Buntion continued toward Officer Irby until he was within
   five feet of him. Id. Then, without provocation, Buntion raised a long-barrel
   revolver with both hands and shot Officer Irby in the forehead. Id. Officer
   Irby fell to the pavement, and Buntion shot him in the back twice more.
   Buntion v. State, 482 S.W.3d 58, 66 (Tex. Crim. App. 2016). Officer Irby died
   almost instantly. Buntion, 524 F.3d at 667.
          Buntion then fled on foot. Buntion, 482 S.W.3d at 66. He attempted
   to steal a car by shooting at the driver through the windshield. Id. When that
   effort failed, he walked into a nearby warehouse and pointed his gun at an
   employee. Id. Then he trained his gun on the employee’s supervisor and
   directed him to raise his hands, surrender his wallet, and get on the ground.
Id. Then he tried to steal the supervisor’s vehicle. Id. Finally, a responding
   officer arrested him. Id. at 67.
          Buntion was indicted for capital murder of a peace officer the next day.
   Buntion, 524 F.3d at 667. The jury convicted him and recommended a death
   sentence. Id. at 668. The trial court imposed it. Id.




                                           2
Case: 20-70004      Document: 00515672313          Page: 3   Date Filed: 12/14/2020




                                    No. 20-70004


                                         B.
          After failing to obtain relief on direct appeal and in state and federal
   habeas proceedings, Buntion filed another state habeas application in 2009.
   This time, the Texas Court of Criminal Appeals (“CCA”) granted the
   application. Ex parte Buntion, No. AP-76236, 2009 WL 3154909 (Tex. Crim.
   App. Sept. 30, 2009) (per curiam). The CCA found that, under Penry v.
   Johnson, 532 U.S. 782 (2001), the jury instructions at Buntion’s trial
   provided an unconstitutionally ineffective vehicle for the jury to consider his
   mitigation evidence during the sentencing phase. Id. at *2. So the CCA
   remanded the case for the trial court to conduct a new punishment hearing.
Id.
          The trial court did so in February 2012. Consistent with Texas law,
   one of the special issues submitted to the jury was “whether there is a
   probability that the defendant would commit criminal acts of violence that
   would constitute a continuing threat to society.” Tex. Code Crim.
   Proc. art. 37.0711, § 3(b)(2). The State urged the jury to answer that
   question affirmatively and recommend a death sentence. It pointed to
   Buntion’s thirteen prior felony convictions, his comments one week before
   the shooting that he “would rather kill than go back to prison,” the fact that
   he killed Officer Irby one month into his parole for sexual assault of a child,
   and a letter to his brother explaining he was glad he would never be released
   from prison because he would “hate to think about what [he would] do to
   certain people that have screwed [him] around.” Buntion, 482 S.W.3d at 67.
   Buntion countered with testimony from his brother about his abusive
   upbringing, evidence of his good behavior and religiosity while in prison, and
   expert testimony challenging his propensity for violence. The jury sided with
   the State and recommended a death sentence for the second time. The trial
   court reimposed it.




                                          3
Case: 20-70004      Document: 00515672313          Page: 4   Date Filed: 12/14/2020




                                    No. 20-70004


           The CCA affirmed Buntion’s conviction and sentence on direct
   appeal. While his appeal was pending, Buntion filed a state habeas application
   raising twelve claims. The state habeas court denied all of them—some on
   the merits and some for Buntion’s failure to raise them on direct appeal. Ex
   parte Buntion, No. WR-22548-04, 2017 WL 2464716 (Tex. Crim. App. June
   7, 2017) (per curiam). Buntion then filed a federal habeas petition raising
   seven claims. The district court denied those too. The district court further
   denied a COA.
          Buntion timely applied for a COA from this court.
                                         II.
          A state prisoner seeking appellate review of a habeas petition “denied
   by a federal district court” must “first obtain a COA from a circuit justice or
   judge.” Buck v. Davis, 137 S. Ct. 759, 773 (2017); see 28 U.S.C.
   § 2253(c)(1)(A). Because a “COA is jurisdictional[,] ‘a Court of Appeals
   may not rule on the merits of the prisoner’s case’ until a COA has issued.”
   United States v. Davis, 971 F.3d 524, 529 (5th Cir. 2020) (quoting Buck, 137
S. Ct. at 773) (alterations omitted). And a COA may only issue if the prisoner
   “has made a substantial showing of the denial of a constitutional right.” 28
   U.S.C. § 2253(c)(2).
          To make that showing, a COA applicant must demonstrate that
   “jurists of reason could disagree with the district court’s resolution of his
   constitutional claims or that jurists could conclude the issues presented are
   adequate to deserve encouragement to proceed further.” Buck, 137 S. Ct. at
   773 (quotation omitted). When a district court denies a COA because of
   procedural default in state court, the COA applicant must further
   demonstrate that reasonable jurists could disagree with the procedural ruling.
   See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Our review is “not a full
   consideration of the factual or legal bases adduced in support of the




                                         4
Case: 20-70004      Document: 00515672313          Page: 5    Date Filed: 12/14/2020




                                    No. 20-70004


   [applicant’s] claims” but rather an examination of whether “the District
   Court’s decision was debatable.” Davis, 971 F.3d at 530 (quotations
   omitted).
          Buntion raises three claims that he says demonstrate “a substantial
   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). We
   review and reject each claim in turn. See Davis, 971 F.3d at 530.
                                         A.
          First, Buntion claims his sentence violates the Eighth and Fourteenth
   Amendments because it was based on the jury’s unreliable and inaccurate
   predictions about his future dangerousness. Buntion objects to the portion of
   Texas’s death penalty statute that requires jurors to consider the
   “probability” that a capital defendant “would constitute a continuing threat
   to society.” Tex. Code Crim. Proc. art. 37.0711, § 3(b)(2). He
   contends the provision is unconstitutional because several studies indicate
   that juries’ dangerousness predictions usually prove untrue. And he cites his
   post-conviction behavior as evidence that the jury got it wrong in his case too.
   Without passing on the accuracy of Buntion’s statistical claims, we reject his
   argument as both procedurally defaulted and substantively meritless.
                                          1.
          Start with procedural default. “[A] federal court may not review
   federal claims that were procedurally defaulted in state court—that is, claims
   that the state court denied based on an adequate and independent state
   procedural rule.” Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). A state rule
   is adequate if it “ha[s] been firmly established and regularly followed” by the
   time of the relevant state court decision. Roberts v. Thaler, 681 F.3d 597, 604–
   05 (5th Cir. 2012) (quotation omitted). A state rule is independent if the state
   court decision “clearly and expressly” relies on it to deny relief or if the
   decision “does not fairly appear to rest primarily on . . . or to be interwoven




                                          5
Case: 20-70004      Document: 00515672313           Page: 6    Date Filed: 12/14/2020




                                    No. 20-70004


   with [federal] law.” Coleman v. Thompson, 501 U.S. 722, 736, 740 (1991)
   (quotation omitted). State prisoners who fail to comply with an adequate and
   independent state procedural rule cannot obtain federal habeas relief “absent
   a showing of cause and prejudice.” Id. at 747.
          Here, the CCA held that Buntion defaulted his future dangerousness
   claim by inadequately briefing it on direct appeal. See Buntion, 482 S.W.3d at
   106; Tex. R. App. P. 38.1(i). It is uncontested that Texas’s briefing rules
   are “adequate.” See Roberts, 681 F.3d at 607 (holding that Rule 38.1(i)
   “constitutes a valid procedural bar to federal habeas relief,” even “in the
   capital context”). Buntion argues only that the CCA’s procedural ruling was
   not “independent” because it was only “one of two reasons” why the CCA
   rejected his claim, the second of which involved the merits.
          That argument fails. “By its very definition, the adequate and
   independent state ground doctrine requires the federal court to honor a state
   holding that is a sufficient basis for the state court’s judgment, even when the
   state court also relies on federal law.” Harris v. Reed, 489 U.S. 255, 264 n.10
   (1989). So “a state court need not fear reaching the merits of a federal claim
   in an alternative holding.” Id. (emphasis omitted). There can be no doubt
   that the CCA relied on Texas’s briefing rule to reach an “independent,”
   “sufficient,” and “alternative” holding. As it explained:
          Appellant has not provided a citation to the record showing
          where he presented his [future dangerousness] claim to the
          trial court. Therefore his claim is inadequately briefed. See
          Tex. R. App. P. 38.1(i). Further, this Court has rejected
          similar claims. See Fuller, 253 S.W.3d at 233; Martinez, 327
S.W.3d at 740. Point of error twenty-six is overruled.
   Buntion, 482 S.W.3d at 106 (footnote omitted). That the CCA signaled its
   transition from a procedural holding to a merits holding with “further”
   instead of “in the alternative” is of no moment. See Coleman, 501 U.S. at 739–




                                          6
Case: 20-70004      Document: 00515672313             Page: 7     Date Filed: 12/14/2020




                                      No. 20-70004


   40 (“[W]e will not impose on state courts the responsibility for using
   particular language . . . . where the relevant state court decision does not fairly
   appear to rest primarily on federal law or to be interwoven with such
   law . . . .”); Michigan v. Long, 463 U.S. 1032, 1038 n.4 (1983) (explaining that
   a state ground is “interwoven” with a federal ground only where state and
   federal law are so intertwined that the state ground is “not . . . an independent
   matter, or is not of sufficient breadth to sustain the judgment” (quotation
   omitted)).
          Because Buntion failed to brief his future dangerousness claim in
   compliance with an adequate and independent state procedural rule, that
   claim is defaulted.
                                             2.
          But even if it weren’t, Buntion’s claim fails on the merits. As he must,
   Buntion concedes that the Supreme Court has twice upheld the exact same
   provision of the death penalty statute he now challenges. See Barefoot v.
   Estelle, 463 U.S. 880, 883–84, 899, 905–06 (1983); Jurek v. Texas, 428 U.S.
262, 269, 274–76 (1976). And the Supreme Court has repeatedly rejected
   Buntion’s     theory     that    future        dangerousness    predictions    are
   unconstitutionally unreliable. See, e.g., Simmons v. South Carolina, 512 U.S.
154, 162 (1994) (“This Court has approved the jury’s consideration of future
   dangerousness during the penalty phase of a capital trial . . . .”); Barefoot, 463
U.S. at 899 (“We are not persuaded that [future dangerousness] testimony
   is almost entirely unreliable and that the factfinder and the adversary system
   will not be competent to uncover, recognize, and take due account of its
   shortcomings.”); Jurek, 428 U.S. at 274–76 (rejecting petitioner’s argument
   that “it is impossible to predict future behavior and that the question is so
   vague as to be meaningless”). No reasonable jurist could conclude that




                                             7
Case: 20-70004      Document: 00515672313              Page: 8   Date Filed: 12/14/2020




                                        No. 20-70004


   Buntion has been denied a constitutional right when the Supreme Court has
   expressly and repeatedly said that right does not exist.
          Buntion disagrees. He says that Barefoot and Jurek were based on
   “first generation” evidence that has since been proven false. And because he
   thinks the new evidence “entirely undermine[s] the factual predicate”
   underlying those cases, he invites us to ignore them. We cannot. “[I]t is th[e]
   [Supreme] Court’s prerogative alone to overrule one of its precedents.”
   State Oil Co. v. Khan, 522 U.S. 3, 20 (1997). That remains true even when
   litigants—or courts, for that matter—identify “infirmities” so severe as to
   leave a Supreme Court case standing on “wobbly, moth-eaten foundations.”
Id. (quotation omitted). We doubt that Buntion’s statistical evidence leaves
   Barefoot and Jurek in such a state. After all, the Court based its holdings on
   more than just statistics. See Barefoot, 463 U.S. at 896–901 (upholding death
   sentence where the jury could weigh future dangerousness testimony with
   “the benefit of cross examination and contrary evidence,” and noting the
   central role of behavioral predictions in the criminal justice system); Jurek,
428 U.S. at 275–76 (same). But even if a statistical debate is to be had, our
   court is not the place to have it.
          Buntion also claims that Barefoot and Jurek do not foreclose relief
   because his behavior in prison disproves the jury’s dangerousness prediction
   as a matter of fact. That matters, he says, because Johnson v. Mississippi, 486
U.S. 578 (1988), stands for the proposition that any sentence based on a
   factual inaccuracy must be vacated. There are at least two problems with
   Buntion’s argument.
          First, that is not what Johnson says. In fact, “[t]he Supreme Court has
   never intimated that the factual correctness of the jury’s prediction on the
   issue of future dangerousness . . . bears upon the constitutionality” of a death
   sentence. Lincecum v. Collins, 958 F.2d 1271, 1281 (5th Cir. 1992) (emphasis




                                             8
Case: 20-70004      Document: 00515672313           Page: 9   Date Filed: 12/14/2020




                                     No. 20-70004


   added); accord Bible v. Stephens, 640 F. App’x 350, 355 (5th Cir. 2016) (per
   curiam). The Court contemplated in cases like Barefoot that dangerousness
   evidence might be wrong “most of the time.” 463 U.S. at 901. Yet it still did
   not create a remedy for defendants whose death sentences turned on that
   evidence.
          Second, Buntion’s sentence does not rest on a factual inaccuracy. As
   the Government correctly observes, Buntion’s contention to the contrary
   “misunderstands the question posed to the jury.” The jury was not asked to
   find that Buntion would in fact engage in future violence. Rather, the jury was
   asked to “find from the evidence . . . [that] there is a probability that . . .
   Buntion . . . would commit criminal acts of violence.” Tex. Code Crim.
   Proc. art. 37.0711, § 3(b)(2) (emphasis added). Buntion does not challenge
   the sufficiency of the evidence supporting the jury’s probabilistic assessment.
   Cf. Johnson, 486 U.S. at 585 n.6 (“[I]t is clear on the record before us that
   petitioner’s death sentence is now predicated . . . on a . . . judgment that is
   not valid now, and was not valid when it was entered . . . .”). And the fact
   that Buntion has behaved peacefully while in prison does not disprove the
   jury’s probability calculation.
                                         B.
          Next, Buntion argues his sentence violates the Due Process Clause
   because the delay between his initial, unconstitutional sentencing hearing
   and his resentencing hearing interfered with his ability to present mitigating
   evidence. As with his future dangerousness claim, we reject this claim as
   procedurally defaulted and substantively meritless.
                                          1.
          Texas courts have long held that “the writ of habeas corpus should
   not be used to litigate matters which should have been raised on direct
   appeal.” Ex parte Nelson, 137 S.W.3d 666, 667 (Tex. Crim. App. 2004) (en




                                          9
Case: 20-70004     Document: 00515672313            Page: 10   Date Filed: 12/14/2020




                                     No. 20-70004


   banc) (quotation omitted). So when Buntion failed to raise his due process
   claim on direct review, the state habeas court refused to consider it later. See
   Ex parte Buntion, 2017 WL 2464716, at *1. Supreme Court and Fifth Circuit
   cases squarely hold that the state habeas court’s procedural ruling satisfies
   the requirements for procedural default. See Sanchez-Llamas v. Oregon, 548
U.S. 331, 350–51 (2006) (“The general rule . . . that a defendant who fails to
   raise a claim on direct appeal is barred from raising the claim on collateral
   review . . . . constitute[s] an adequate and independent state-law ground
   preventing us from reviewing the federal claim.”); Dorsey v. Quarterman, 494
F.3d 527, 532 (5th Cir. 2007) (holding Texas’s direct appeal requirement
   “sets forth an adequate state ground capable of barring federal habeas
   review”).
          Buntion does not dispute the adequacy or independence of Texas’s
   rule. Instead, he argues the state court misapplied the rule by invoking it to
   bar a claim based on extra-record evidence. See Dorsey, 494 F.3d at 532
   (indicating Texas’s direct appeal bar applies to “record[-]based claims”).
   But “a basic tenet of federal habeas review is that a federal court does not
   have license to question a state court’s finding of procedural default [that is]
   based upon an adequate and independent state ground.” Smith v. Johnson,
   216 F.3d 521, 523 (5th Cir. 2000) (per curiam) (quotation omitted); see also
   Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of a
   federal habeas court to reexamine state-court determinations on state-law
   questions.”). That is why we upheld the state court’s procedural default
   ruling in Smith without resolving Smith’s contention that the ruling rested
   on a mischaracterization of his habeas application under state law. See 216
F.3d at 523. And it is why we uphold the state court’s procedural
   determination in this case too.




                                          10
Case: 20-70004     Document: 00515672313            Page: 11   Date Filed: 12/14/2020




                                     No. 20-70004


                                          2.
          Buntion’s due process claim also fails on the merits. With a citation to
   nothing but the Due Process Clause itself, he asserts that states cannot
   impose a death sentence where a “constitutional error at a defendant’s
   original trial” combines with the “significant passage of time” to limit the
   availability of mitigating evidence at a subsequent sentencing hearing. Like
   Buntion, we cannot identify a single case that interprets the Due Process
   Clause that way. The Supreme Court certainly hasn’t done so. See Reed v.
   Quarterman, 504 F.3d 465, 485 (5th Cir. 2007) (denying COA application
   predicated on the applicant’s “lost . . . opportunity to investigate aspects of
   the case while memories were fresh” because “there is no Supreme Court
   decision holding that excessive [appellate] delay . . . is a violation of the Due
   Process Clause” (quotation omitted)); State ex rel. Watkins v. Creuzot, 352
S.W.3d 493, 500 (Tex. Crim. App. 2011) (“[T]he United States Supreme
   Court has not recognized a due-process claim that would preclude a retrial
   (or preclude the availability of a particular punishment) after a lengthy delay
   on appeal.”). And while several circuits have held that “excessive appellate
   delay may violate the Due Process Clause,” Reed, 504 F.3d at 486, that is not
   Buntion’s theory. Rather, he points to the ten-year gap between his initial
   sentence and the Supreme Court’s Penry decision, followed by an eight-year
   gap between Penry and the state habeas application that led to Buntion’s
   resentencing.
          The absence of a due process violation seems particularly clear where,
   as here, the passage of time actually helps a defendant. Buntion provides no
   specifics about the “significant areas of mitigation . . . evidence” he claims
   disappeared between his first and second sentencing proceedings. But there
   are plenty of details about the mitigation evidence he invoked in round two
   that did not exist in round one. Indeed, testimony from seven defense
   witnesses comprising nearly 300 pages of the record focused on evidence that



                                          11
Case: 20-70004         Document: 00515672313                Page: 12       Date Filed: 12/14/2020




                                           No. 20-70004


   postdated Buntion’s 1991 conviction. Therefore, Buntion’s factual claims
   about “significant[] interfere[nce] with his ability to obtain and present
   mitigating evidence” fall flat. So do his legal claims about due process.
   Taking the facts and the law as they actually are, reasonable jurists could not
   debate the district court’s ruling. †
                                                 C.
           Finally, Buntion claims the Eighth Amendment prohibits his
   execution because of how much time he has spent on death row. But Buntion
   did not raise that argument in state court, so the claim is unexhausted and
   unreviewable in federal habeas. See 28 U.S.C. § 2254(b); Cullen v. Pinholster,
   563 U.S. 170, 182 (2011). And in any event, the claim is undebatably
   meritless. We, like Justice Thomas, are “unaware of any support in the
   American constitutional tradition or in th[e] [Supreme] Court’s precedent
   for the proposition that a defendant can avail himself of the panoply of
   appellate and collateral procedures and then complain when his execution is
   delayed.” Knight v. Florida, 120 S. Ct. 459, 459 (1999) (mem.) (Thomas, J.,
   concurring in the denial of certiorari). Buntion’s observation that
   “[r]easonable jurists[] such as Justices Breyer and Ginsburg” have signaled
   a willingness to entertain similar claims does not change that.
           Buntion’s application for a COA is DENIED.




           †
              Buntion faults the district court for declining to grant him an evidentiary hearing
   on his due process claim, and he seeks a separate COA on that issue. But “we have no
   power to issue such COAs.” Davis, 971 F.3d at 534. Instead, “a request for an evidentiary
   hearing stands or falls with the applicant’s COA showing” on the constitutional merits. Id.;
   see 28 U.S.C. § 2253(c)(2) (“A certificate of appealability may issue . . . only if the applicant
   has made a substantial showing of the denial of a constitutional right.” (emphasis added)).
   Because Buntion’s due process theory lacks merit, his request for an evidentiary hearing
   fails too.




                                                  12